Case 2:19-cv-01366-MPK Document 48 Filed 07/29/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEXANDER RHODES, )
)
Plaintiff, ) Civil Action No. 19-1366
) Magistrate Judge Maureen P. Kelly
Vv. )
) Re: ECF Nos. 43 and 47
NICOLE PRAUSE and LIBEROS LLC, )
)
Defendants. )
ORDER OF COURT

This case comes before the Court for resolution of two discovery-related motions. The
first, Plaintiff's Motion to Compel Discovery, ECF No. 43, seeks a Court order requiring
Defendants to respond to discovery requests related to the issue of personal jurisdiction that, in
turn, is the subject of Defendants’ pending Motion to Dismiss. ECF No. 26. Defendants have
thus far refused to respond to all requests and seek a protective order limiting the sharing of broadly
defined confidential information to “attorneys’ eyes only.” In this regard, Defendants have filed
a Motion for Protective Order, ECF No. 47, claiming that disclosure of personally identifying
information may place Defendant Prause at personal risk. In addition, Defendants make a
sweeping claim that the requested discovery is overbroad but have failed to identify any specific
request in support of this claim. ECF No. 46.

Upon review of Plaintiff s Motion to Compel and Defendants’ Motion for Protective Order,
IT IS HEREBY ORDERED that Plaintiff's Motion to Compel Discovery, ECF No. 43, and
Defendants’ Motion for Protective Order, ECF No. 47, are granted in part and denied in part as

follows:
Case 2:19-cv-01366-MPK Document 48 Filed 07/29/20 Page 2 of 2

(1) In the absence of objection and argument in support thereof to any specific request for
discovery that is the subject of Plaintiff's Motion to Compel, all such objections
including breadth of the request are deemed waived and will not be further considered
by the Court.

(2) Except as hereafter provided, Defendants shall respond to each of Plaintiff's discovery
requests in full within ten days, without continued dilatory conduct or obfuscation;

(3) The following personally identifiable information shall be designated “attorneys’ eyes
only” and redacted from all documents produced by any party or witness, and/or filed
on the docket of this matter: (1) Defendant Nicole Prause’s home and/or business street
addresses (but not redacting the applicable city, county or state), (2) Defendants’
telephone numbers (office, home, mobile, but not redacting the applicable area code),
(3) Defendant Prause’s telephone records listing or identifying any telephone number
that is not associated with a Pennsylvania area code, (4) Defendants’ social security
and business taxpayer identification numbers, and (5) Defendants’ financial account

numbers.

Dated: July 29, 2020

BY THE COURT:

sant, OO ~

bef Pe sf
a tl EF y é “ a “md fe ie . ancy
Coe GU GAAhed dh Zig
MAUREEN P.RELLY ~~ //
UNITED STATES MAGISTRATE JUDGE

f

 

cc: All counsel of record via CM/ECF
